El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
En Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985), dejamos sin resolver si bajo la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) son compensables los daños emocionales que un despido discriminatorio cau-sare al empleado.(1) Hoy resolvemos en la afirmativa.
I — I
La Sra. Esther García Pagán presentó querella contra su patrono Shiley Caribbean en la que solicitó indemnización por los daños económicos, físicos y angustias mentales su-fridas como consecuencia del discrimen por razón de sexo al que fue sometida. Fundó su causa de acción en la Ley Núm. 100, supra, que prohíbe el discrimen en el empleo; la Ley Núm. 3 de 13 de marzo de 1942, conocida como ley para la protección de madres obreras, 29 L.P.R.A. sees. 467-474, y la Ley Núm. 69 de 6 de julio de 1985, que prohíbe el discri-men en el empleo por razón de sexo, 29 L.P.R.A. sees. 1321-1341. Alegó la querellante que desde que contrajo matrimo-nio fue objeto de recriminaciones, persecuciones y humilla-ciones por parte de la querellada. Aegó, además, que había sido privada de ascensos y aumentos, y que incluso se le soli-*197citó presentara su renuncia. Esta actitud discriminatoria en su contra se intensificó desde que la querellante quedó emba-razada. Por último, García Pagán adujo que la conducta de la demandada le había ocasionado angustias mentales y tras-tornos físicos que la obligaron a someterse a tratamiento médico.
Por su parte, la querellada Shiley Caribbean presentó una solicitud de desestimación parcial en la que planteó que no procedía la reclamación de daños y angustias mentales bajo las disposiciones de las leyes descritas anteriormente. El Tribunal Superior, luego de celebrar vista a esos efectos, desestimó todas las reclamaciones por daños y angustias mentales y concluyó que, a la luz de los estatutos bajo los cuales surge la reclamación de discrimen de la querellada, ésta tiene derecho a recibir como compensación por daños y angustias mentales sólo una cantidad entre cien (100) y mil (1,000) dólares, a discreción del tribunal. Concluyó, además, que el remedio provisto por estas leyes es exclusivo e impide una reclamación de daños y perjuicios amparada en el Art. 1802 del Código Civil, 81 L.P.R.A. see. 5141.
La querellante solicitó revisión de la sentencia parcial dictada por el Tribunal Superior. Acordamos revisar para aclarar cuáles son los daños compensables en acciones por violación a las leyes citadas.
I — i 1 — I
En vista de la naturaleza y la importancia de esta contro-versia, procede que hagamos varios pronunciamientos preli-minares.
Un análisis cuidadoso del texto y del historial legislativo de estas leyes revela que su principal objetivo es la erradica-ción de todo tipo de discrimen en el empleo en Puerto Rico. Las mismas forman parte de un ordenamiento integral for-mulado por la Asamblea Legislativa y recoge los postulados de la Carta de Derechos de nuestra Constitución que prohíbe *198el discrimen “por motivo de raza, color, sexo, nacimiento, ori-gen o condición social, ni ideas políticas o religiosas”. Art. II, Sec. 1 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257. En su informe a la Convención Constituyente, la Comisión de Carta de Derechos delimitó el propósito y el alcance de esta disposición de la Constitución del E.L.A.:
El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esen-cial de todas las personas dentro de nuestro sistema constitu-cional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en naturaleza o en la cul-tura. Todo discrimen o privilegio contrario a esta esencial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda ro-bustecida por la presente disposición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena re-alización a lo aquí dispuesto. 4 Diario de Sesiones de la Con-vención Constituyente, Sec. 1, pág. 2561 (1951).
Esta sección de la Carta de Derechos dispone, además, que las leyes “encarnarán estos principios” de esencial igual-dad humana. En su extenso informe a la Convención Consti-tuyente, la Comisión de Carta de Derechos advirtió que estos postulados “tienen un vasto alcance cuya implementa-ción detallada requiere acción legislativa”. Diario de Sesio-nes, supra, pág. 2563.
Al aprobar la Ley Núm. 100, supra, la Asamblea Legisla-tiva ratificó estos postulados constitucionales y formuló unos remedios para poner en vigor esa disposición de la Carta de Derechos dentro del contexto obrero-patronal. Su propósito fue dotar a la clase obrera con los instrumentos necesarios para protegerlos del discrimen por razón de edad, raza, co*199lor, sexo, origen social o nacional, condición social e ideas políticas o religiosas.!2)
Como protección adicional para la mujer trabajadora, fueron aprobadas la Ley Núm. 3, supra, enmendada por la Ley Núm. 39 de 19 de junio de 1969, Arts. 1 y 2 (29 L.P.R.A. secs. 467 y 469), y la Ley Núm. 69, supra. La Ley Núm. 3, supra, está encaminada a salvaguardar los derechos de las trabajadoras embarazadas, estableciendo un período de des-canso tanto antes como después del alumbramiento, y a prohibir el despido, suspensión, reducción de salario o discri-men de cualquier índole contra la obrera debido a la merma de producción por causa del estado de gestación. 29 L.P.R.A. see. 469. Por su parte, la Ley Núm. 69, supra, “va encami-nada a proveer mayores garantías para toda la fuerza traba-jadora del país, mediante el establecimiento de una serie de salvaguardas que desalienten [las] prácticas discriminato-rias [por razón de sexo], que se realizan más contra la mujer, en las fases de oportunidad de empleo, remuneración y bene-ficios marginales”. Informe Conjunto de las Comisiones de Desarrollo Socioeconómico y Planificación, y de lo Jurídico Penal sobre el P. del S. Núm. 130, 30 de mayo de 1985, pág. 3120. Al aprobar dicha legislación, la Asamblea Legislativa resolvió y declaró “que los valores de igualdad y libertad ex-presados en la Constitución del Estado Libre Asociado de Puerto Rico constituyen la piedra angular de la sociedad puertorriqueña. Es nuestro deber velar por el estricto cum-plimiento de la garantía constitucional que tienen todas las personas para que no se les discrimine por razón de su sexo”. 29 L.P.R.A. see. 1321.
Como medio de garantizar su cumplimiento, estas leyes establecen una acción civil, y otra de carácter criminal, con*200tra todo patrono que incurra en conducta discriminatoria. Véase 29 L.P.R.A. sees. 146,469 y 1341, respectivamente. En todas, el esquema de compensación es el mismo:
(a) incurrirá en responsabilidad civil
(1) por una suma igual al doble del importe de los daños que el acto haya causado al empleado o solicitante de empleo;
(2) o por una suma no menor de cien (100) dólares ni mayor de mil (1,000) dólares, a discreción del Tribunal, si no se pudieren determinar daños pecuniarios;
(3) o el doble de la cantidad de los daños ocasionados si ésta fuere inferior a la suma de cien (100) dólares.... (Énfasis suplido.) 29 L.P.R.A. sec. 146(a).
Nos toca en esta ocasión interpretar y delimitar el al-cance de la transcrita disposición legal, la cual luego de ser incorporada en el texto de la Ley Núm. 100, supra, se ha incluido reiteradamente en legislación posterior con fines análogos. 29 L.P.R.A. sees. 469 y 1341. .
Aunque al promulgar la Ley Núm. 100, supra, los legisladores no discutieron el alcance de sus remedios, el debate efectuado al enmendar en el 1960 la Ley de Derechos Civiles de Puerto Rico, 1 L.P.R.A. secs. 13-19, es indicativo de la amplitud de los recursos disponibles a los obreros. La Ley de Derechos Civiles de Puerto Rico establece una prohibición contra el discrimen en lugares públicos, negocios, medios de transporte y viviendas.(3) En su origen, esta legisla-*201ción sólo establecía una sanción penal contra aquellas per-sonas que incurrieran en la conducta prohibida. Sin embargo, se interpretó en Muriel v. Suazo, 72 D.P.R. 370 (1951), como que permitía una acción civil al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, por los daños morales sufridos por una persona víctima de discrimen. En 1960 se enmendó la Ley de Derechos Civiles de Puerto Rico para reconocer legislativamente nuestro dictamen de Muriel v. Suazo, supra, a la vez que se ampliaba para, además, con-ceder daños punitivos. 1 L.P.R.A. sec. 13.(4) En dicha ocasión no prosperó una enmienda que hubiere extendido la Ley de Derechos Civiles de Puerto Rico, con los remedios que la misma provee, para los casos de discrimen en la concesión de empleos. Del historial legislativo surge que los legisladores entendieron que la recién aprobada Ley Núm. 100, supra, estáblecía remedios de igual amplitud para evitar el discri-men en el empleo e indemnizar a las personas agraviadas. Véase 13 Diario de Sesiones de la Asamblea Legislativa (Or-*202diñaría), T. 4, pág. 1878 (1960).(5) Al tener toda esta legisla-ción un mismo propósito, erradicar el discrimen de nuestra sociedad, sus disposiciones se deben leer en forma armo-niosa —R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 78, pág. 481— y así evitar interpretaciones que conduzcan a resultados irrazona-bles o absurdos, o que den lugar a distinciones que carezcan de fundamento racional. Véase Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954).
III
Esta innovadora legislación social tiene su equivalencia en la jurisdicción federal en la Ley Federal contra el Discrimen en el Empleo, Age Discrimination in Employment Act (A.D.E.A.), 29 U.S.C. sec. 621 et seq. En Odriozola v. S. Cosmetic Dist. Corp., supra, analizamos algunas normas aplica-bles a casos de discrimen al amparo de la ley federal (A.D.E.A.) y, aunque dicho estatuto fue promulgado después de la Ley Núm. 100, supra, hemos adoptado algunas de sus normas debido a la similitud de propósitos entre ambas leyes. Sin embargo, aunque nos beneficiamos de la experien-cia en la jurisdicción federal, no estamos obligados a adoptar las interpretaciones judiciales de estas leyes análogas, parti-cularmente cuando en Puerto Rico, a diferencia de Estados Unidos, nuestra legislación responde a una prohibición cons-titucional expresa contra todo tipo de discrimen.
En la controversia particular ante este Tribunal, las leyes federales análogas no proveen remedios específicos para re-cobrar por daños emocionales por despidos discriminatorios. Véase Odriozola v. S. Cosmetic Dist. Corp., supra, pág. 508 *203esc. 10. Tampoco existe ese remedio al amparo del Título VII del Estatuto de Deréchos Civiles de 1964 (42 U.S.C. sec. 2000e et seq.). Véanse: B.L. Schlei y P. Grossman, Employment Discrimination Law, Washington, Ed. The Bureau of National Affaires, 1976, págs. 1452-1453; Ch. A. Sullivan, M.J. Zimmer y R.F. Richards, Federal Statutory Law of Employment Discrimination, Nueva York, Ed. The Bobbs-Merill Company, 1980; Nota, Developments in the Law: Employment Discrimination and Title VII of the Civil Rights Act of 196k, 84 Harv. L. Rev. 1109 (1971); Albemarle Paper Co. v. Moody, 422 U.S. 405 (1975); Rogers v. Exxon Research & Engineering Co., 550 F.2d 834 (3er Cir. 1977); Vazquez v. Eastern Air Lines, Inc., 579 F.2d 107 (1er Cir. 1978); Harrington v. Vandalia-Butler Bd. of Ed., 585 F.2d 192 (6to Cir. 1978). Esta norma ha sido severamente criticada en Es-tados Unidos, porque no provee adecuada compensación a las víctimas de discrimen, e ignora los daños sicológicos y emocionales que éstas sufren. Véanse: M.J. Goldberg, Implying Punitive Damages in Employment Discrimination Cases, 9 Harv. C.R.-C.L. L. Rev. 325, 369 (1974); Nota, Tort Remedies for Employment Discrimination Under Title VII, 54 Va. L. Rev. 491 (1968); Nota, Damage Remedies Under the Age Discrimination in Employment Act, 43 Brooklyn L. Rev. 47 (1976); R.F. Richards, Compensatory and Punitive Damages in Employment Discrimination Cases, 27 Ark. L. Rev. 603 (1973); Nota, Developments in the Law: Employment Discrimination and Title VII of the Civil Rights Act of 196k, supra, págs. 1261-1269.
Sin embargo, algunos tribunales de distrito han permi-tido al demandante recobrar por los daños, incluso angustias mentales causadas por la conducta discriminatoria, por en-tender que se sirven y se adelantan mejor los fines del esta-tuto si se le compensan al reclamante todos los daños sufridos. Humphrey v. Southwestern Portland Cement *204Company, 369 F. Supp. 832 (D. Tex. 1973); revocado por otros fundamentos, Rogers v. McCall, 488 F. Supp. 689, 691 (D. Colum. 1980); Wise v. Olan Mills Inc. of Texas, 485 F. Supp. 542 (D. Col. 1980); Coates v. National Cash Register Co., 433 F. Supp. 655 (D. Va. 1977); Hassan v. Delta Orthopedic Medical Group, Inc., 476 F. Supp. 1063 (D. Cal. 1979); Kennedy v. Mountain States Tel. and Tel. Co., 449 F. Supp. 1008 (D. Col. 1978).
No obstante, en relación con la concesión de daños men-tales bajo el estatuto local contra el discrimen en el empleo, la jurisprudencia federal interpretativa del Título VII del Estatuto de Derechos Civiles de 1964, supra, y del A.D.E.A. es poco persuasiva. El A.D.E.A. incorpora como remedio para las víctimas de discrimen por razón de edad los reme-dios provistos por el Fair Labor Standards Act, 29 U.S.C.sec. 216(b),(6) entre los cuales no está incluida la concesión de daños por angustias mentales. Por su parte, se ha interpre-tado que el Título VII del Estatuto de Derechos Civiles de 1964, supra, provee sólo remedios en equidad, 42 U.S.C. see. 2000e-5(g), y no remedios legales. Schlei y Grossman, op. cit.; Sullivan, Zimmer y Richards, op. cit.; Albemarle Paper Co. v. Moody, supra. Esta distinción entre remedios en equi-dad vis-á-vis remedios legales no tiene aplicación en nuestro derecho.(7)
*205Por otro lado, bajo la legislación estatal de derechos ci-viles se ha reconocido ampliamente que son resarcibles los daños y angustias mentales sufridas. Anotación, Recovery óf Damages as Remedy for Wrongful Discrimination under State or Local Civil Rights Provisions, 85 A.L.R.3d 351, 355 (1978); Anotación, Recovery of Damages for Emotional Distress Resulting from Discrimination because of Sex or Marital Status, 61 A.L.R.3d 944, 945 (1975).(8) La tendencia en los estados es la de interpretar las disposiciones de derechos civiles de una forma amplia que asegure su efectividad como mecanismo para combatir el discrimen. Anotación, Recovery of Damages as Remedy for Wrongful Discrimination under State or Local Civil Rights Provisions, supra, pág. 358.
En la esfera local, nuestra jurisprudencia no distingue entre daños físicos, materiales o morales para efectos de resarcimiento. Correa v. Autoridad Fuentes Fluviales, 83 D.P.R. 144, 153 (1961); Vázquez v. Pueblo, 76 D.P.R. 594 (1954); Hernández v. Fournier, 80 D.P.R. 93, 97 (1957). “Daño” es todo aquel menoscabo material o moral que sufre una persona, ya en sus bienes vitales naturales, ya en su pro-*206piedad o en su patrimonio, causado en contravención a una norma jurídica y por el cual ha de responder otra. J. Santos Briz, La Responsabilidad Civil, 2da ed., Madrid, Ed. Montecorvo, 1977, pág. 126; M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1984, T. XXIX pág. 156; H.M. Brau, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 1, Cap. VIII, pág. 427. La responsabilidad civil es precisamente el deber de resarcir al damnificado al otorgarle un valor económico al daño sufrido. J. Bustamante Alsina, Teoría general de la responsabilidad civil, 4ta ed., Argentina, Ed. Abeledo-Perrot, 1983, pág. 135. “[E]l ‘resar-cimiento o indemnización pecuniaria consiste en atribuir al perjudicado la cantidad de dinero suficiente para compensar su interés perjudicado. Es como una subrogación real en la que el dinero ocupará el lugar de los daños y perjuicios su-fridos. Es una atribución pecuniaria que crea una situación patrimonial que equivale a la destruida por el daño cau-sado’.” (Énfasis en el original.) Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 455-456 (1985).
Si bien en principio los daños intangibles, como lo son el sufrimiento, las angustias mentales y los daños emocionales, se consideran daños no patrimoniales, ya que su valoración pecuniaria no se funda en una equivalencia matemática, no por eso dejan de ser compensables en dinero. Santos Briz, op. cit., págs. 140-169; Brau, op. cit., pág. 427; G. Ortiz Ricol, Valoración jurídica del daño moral, III (Núm. 11) Rev. Der. Esp. y Amer. 141 (1958). Después de todo, los daños morales pueden ser de tal magnitud que su importancia exceda la de cualquier daño material sufrido.
Desde hace tiempo este Tribunal ha reconocido la existencia en Puerto Rico de una acción civil de daños y perjuicios por violación a derechos civiles. Muriel v. Suazo, su*207pra. En aquella ocasión, adoptamos la norma de que “un es-tatuto protector de derechos civiles, no obstante contener una disposición de índole penal por su violación, no impide el ejercicio de una acción civil de daños y perjuicios, ya que el deber impuesto a las personas a quienes se aplica lo es para la protección y beneficio de otras personas, y la violación de ese deber es fuente de responsabilidad por cualquier daño causado como consecuencia de ella”. Muriel v. Suazo, supra, pág. 376. Reconocimos, además, que el daño causado por una humillación sufrida como consecuencia de discrimen de este tipo es de más importancia que muchos daños fí-sicos. Muriel v. Suazo, supra, pág. 375. Precisamente, por la importancia del derecho protegido, todas estas leyes pro-veen amplios remedios civiles y penales para combatir el dis-crimen. En el debate legislativo sobre la Ley Núm. 100, supra, el Senador Negrón López expuso con gran claridad la intención de sus autores:
Creo que este Proyecto es sencillo y trata un problema d[i]fícil, como bien dice el compañero, pero de una manera sencilla. Establece una acción civil y una acción penal contra discrímenes. Esa es la forma clásica en que toda legislación, la antigua legislación contra discrímenes raciales en Puerto Rico, que está vigente, me parece, desde el año 1941 ó ’42, y una antiquísima legislación sobre derechos civiles, en general, que está vigente desde el año 1902, la manera en que tratan este difícil problema del discr[i\men, es estableciendo una ac-ción penal y úna acción civil, porque ese es el alcance educa-tivo y la ley llega a servir sus fines de esa manera educativa, señalándole a las personas orden, un comportamiento y una norma social correcta de esta manera, sin intervenir, mayor-mente, sin intervenir en el régimen de sus relaciones en la organización de sus negocios ni en otros aspectos de su funcio-namiento como se ha sugerido aquí, en el curso de esta discu-sión. (Énfasis suplido.) 12 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 2, pág. 688 (1959).
Al expresar que la Ley Núm. 100, supra, establecía una acción civil en la “forma clásica”, al igual que la legisla-*208ción contra discrímenes raciales, se estaba reconociendo que el remedio concedido por este estatuto iba a ser de igual am-plitud que el permitido en Muriel v. Suazo, supra, al inter-pretar la Ley de Derechos Civiles de 1943. No albergamos duda que tiene que ser igual.
En Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 745 (1981), reconocimos que el precedente establecido en Muriel v. Suazo, supra, no estaba limitado al discrimen racial y que la regla allí establecida era aplicable, en ausen-cia de legislación en contrario, a la acción civil por discrimen que consagra a la Ley Núm. 100, supra. Además, reafir-mamos la existencia en Puerto Rico de una causa de acción en daños y perjuicios fundada en discrimen en el empleo, particularmente reconocida mediante la Ley Núm. 100, supra.
Por último, resulta obligado reiterar y enfatizar las normas de hermenéutica que nos guían en nuestra función de interpretar las leyes. El fin primordial de la interpretación estatutaria es hacer que prevalezca el propósito legislativo y evitar las interpretaciones que puedan conducir a resultados irrazonables. Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334 (1986); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985); Lozada v. Antonio Roig, Sucrs., 73 D.P.R. 266, 270 (1952); In re Marín Báez, 81 D.P.R. 274, 278 (1959); Borinquen Furniture v. Tribl. de Distrito, 78 D.P.R. 901, 905 (1956); Bernier y Cuevas Segarra, op. cit, págs. 245-247. No debe dársele a parte de una ley un significado que derrote los fines del propio estatuto. Latoni v. Corte Municipal, 67 D.P.R. 140 (1947).
Como el propósito de la interpretación es lograr que se cumplan los fines intentados por el legislador, “las leyes deben interpretarse y aplicarse en comunión con el propósito social que las inspira. No deben desvincularse del problema hu-mano cuya solución persiguen, ni descarnarse de las reali-*209dades de vida que la sociedad misma ha proyectado sobre ellas, pues se tornaría ilusorio y se perdería en el vacío el deseo de justicia que las genera”. Figueroa v. Díaz, 75 D[.]P[.]R[.] 163,171 (1953) (Opinión de los jueces Negrón Fernández y Belaval). (Énfasis en el original.) Bernier y Cuevas Segarra, op. cit., Cap. 39, pág. 297.
 En el caso particular de legislación cuyo fin primordial es remediar los efectos adversos de una actuación inconstitucional, debemos favorecer una interpretación que resulte en una mejor protección de los derechos humanos. Debemos siempre tener presente que todas las leyes de jus-ticia social “deben ser liberalmente interpretadas, a fin de poder lograr los elevados fines perseguidos por el legisla-dor”. Torres v. González, 63 D.P.R. 964, 972 (1944). Véase Bernier y Cuevas Segarra, op. cit, Cap. 72, pág. 461.
Con estas consideraciones, procede el examen del texto de la disposición que impone responsabilidad civil por viola-ción a las leyes obreras que prohíben el discrimen en el em-pleo. 29 L.P.R.A. sees. 146, 469 y 1341.(9)
IV
La acción civil provista por la Ley Núm. 100, supra, dis-pone que el que viole sus disposiciones incurrirá en “respon-sabilidad civil por úna suma igual al doble del importe de los daños que el acto haya causado . . .”. (Énfasis suplido.) 29 L.P.R.A. sec. 147(a)(1). Del texto de la ley no surge clasifica-ción o limitación alguna en cuanto a qué tipo de daño se com-pensará. Al aprobar la Ley Núm. 100, supra, los legisladores eran conscientes de que nuestro Derecho permitía recobrar compensación por los daños y angustias mentales sufridas. *210Véanse las expresiones del Senador Negrón López anterior-mente citadas. Diario de Sesiones, supra. Tomando en cuenta que el propósito de la Asamblea Legislativa fue apro-bar una medida que no sólo prohibiera el discrimen, sino que además impusiera responsabilidad civil por los daños cau-sados, en ausencia de expresión legislativa contradictoria no podemos concluir que la ley excluye indemnización de daños y angustias morales. Muy por el contrario, si consideramos que el patrón legislativo ha estado dirigido a ampliar y a ex-pandir la protección de los derechos civiles y a conseguir el fiel y real cumplimiento con los mandatos de nuestra Consti-tución, es inevitable la conclusión de que la Asamblea Legis-lativa aprobó un esquema remedial con todos los instrumen-tos necesarios para reparar a las víctimas de los daños cau-sados por el discrimen en el empleo. Sólo así se le da conte-nido real al principio establecido en nuestra Carta de Dere-chos de que “[l]a dignidad del ser humano es inviolable”. Const. E.L.A., supra, pág. 257.
En materia de indemnización por discrimen en el campo laboral, los estatutos en controversia consagran la fórmula a seguir. Cualquier indagación doctrinal en el derecho compa-rado sólo puede servirnos como módulo esclarecedor. Hay ciertas ideas, no obstante, que poseen valor universal. “En esta inteligencia ... el contrato de trabajo posee un sentido esencialmente ético, en virtud del cual la personalidad del trabajador se convierte en un elemento fundamental, ‘y de ahí entonces que todo aquello que afecte el plano moral en el cual se sitúa la relación laboral, produce consecuencias sus-ceptibles de condenar al autor... ’.” E.E. Martorell, Indem-nización del daño moral por despido, Buenos Aires, Ed. Hammurabi, 1985, pág. 145.
La opinión disidente parte de la premisa de que la fórmula de compensación del subinciso (2), 29 L.P.R.A. see. 147(a), “cualifica la cubierta” del subinciso (1), 29 L.P.R.A. sec. 147(a), aunque acepta “que bajo el concepto genérico de *211‘daños’ puede entenderse que la responsabilidad civil del patrono comprende todo tipo de lesión. Abona a es[ta\ inter-pretación el subinciso (1), 29 L.P.R.A. sec. 147(a), que ex-presa que la responsabilidad es por el doble de los ‘daños’ sin que éstos se limiten o se especifiquen. Igualmente, el su-binciso (S), 29 L.P.R.A. sec. 147(a), no cualifica el vocablo ‘daños’”. (Énfasis suplido.) Opinión disidente, pág. 222.
El propósito del legislador fue establecer una fórmula para reparar los daños causados por el discrimen en el empleo. Aunque la Constitución es la fuente de remedios, el estatuto provee la medida en que los daños han de ser resarcidos.
Nótese que, de resolver lo contrario, estaríamos convirtiendo por fíat judicial una legislación de protección al obrero en una de privilegio para el patrono, quien para todos los efectos prácticos obtendría una inmunidad parcial de facto ante reclamaciones por discrimen en el empleo. Cuando el legislador ha querido crear inmunidades y exclusividad de remedios, así lo ha hecho expresamente como en el caso de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 21. Esquemas de esta índole, derogatorios de las normas generales sobre responsabilidad civil que imperan en nuestro país, no pueden inferirse livianamente. Es la Asamblea Legislativa la que debe limitar los remedios disponibles.
La intención legislativa fue aprobar un estatuto que am-pliara los instrumentos de protección al trabajador. Por eso el legislador no promulgó un ordenamiento que expresa-mente limitara los remedios existentes. Sí lo hizo, por el con-trario, cuando en la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a(b)) proveyó una indemnización por des-pido injustificado limitada a la mesada o compensación pro-gresiva equivalente a una semana por cada año de servicio. *212De esta manera, el legislador reconoció la diferencia conceptual entre la reparación de una violación a un derecho fundamental y la indemnización de un derecho económico de origen estatutario.
Resolvemos, por lo tanto, que cuando la Ley Núm. 100, supra, dispone que la responsabilidad civil será por una suma igual al doble del importe de los daños que el acto haya causado, esto se refiere a todos los daños sufridos por la víctima, incluso daños y angustias mentales, en aquellos casos, claro está, en que su existencia quede debidamente establecida por los promoventes del pleito. Como componentes distintos del daño, uno no absorbe al otro.
Schlei propone como fundamento para excluir la compensación de daños y angustias mentales de las disposiciones de la Ley Núm. 100, supra, que este tipo de compensación se caracteriza por ser imprecisa e incierta. También plantea que conceder compensación por daños mentales crea incentivos para demandas injustificadas contra los patronos. Aunque comprendemos su preocupación, esta tesis ignora los propósitos socioeconómicos y constitucionales de la ley y limita el alcance de su protección contra el discrimen en el empleo. Por otro lado, los tribunales tienen los instrumentos necesarios para desalentar pleitos frívolos, incluso sanciones contra los abogados.
Ya anteriormente este Tribunal ha reconocido lo difícil y angustiosa que es la gestión judicial de estimación y valora-ción de daños por la falta de un sistema mecánico que per-mita llegar a un resultado exacto. Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 451 (1985); Urrutia v. A.A.A., 103 D.P.R. 643 (1975). La-existencia de un cierto elemento de especulación no impide que el tribunal, a base de los hechos particulares, la prueba presentada y los criterios ya estable-cidos, pueda determinar una cuantía adecuada y razonable *213para compensarle al reclamante los daños sufridos. Publio Díaz v. E.L.A., 106 D.P.R. 854, 871 (1978); Urrutia v. A.A.A, supra; Rodríguez Cancel v. A.E.E., supra; Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757 (1978); Santos Briz, op. cit., págs. 140-169; Brau, op. cit, pág. 427; Ortiz Ricol, supra.
También argumenta la querellada que el inciso (a)(2), 29 L.P.R.A. see. 146, de la disposición sobre responsabilidad civil, limita la compensación sobre daños y angustias mentales a un máximo de mil (1,000) dólares. El mismo establece que, en caso de que “no se pudieren determinar daños pecunia-rios”, el Tribunal, discrecionalmente, concederá una com-pensación por una cantidad no menor de cien (100) ni mayor de mil (1,000) dólares. La querellada interpreta este inciso como que establece que, en aquellos casos en que no hay pér-dida de ingreso y el daño sufrido es sólo de tipo moral o mental, éstos se compensarán de acuerdo con los límites ya mencionados. Alega que la referencia en la ley a cuando no se pudieren determinar “daños pecuniarios” es equivalente a daños y angustias mentales.
No nos convence su argumento. Hay ciertos derechos de tan alta jerarquía dentro del sistema de gobierno en que vi-vimos que su violación es no sólo una injuria contra la víctima cuyo derecho ha sido infringido, sino que. además es una afrenta contra el interés del Estado. El Estado no solamente tiene el deber de abstenerse de infringir esos derechos, sino también tiene que intervenir para proteger a los ciudadanos. Se exige una actuación positiva del Estado en beneficio del ciudadano. J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, pág. 200.
Los postulados de igualdad de nuestra Constitución, y que recoge en sus disposiciones la Ley Núm. 100, supra, son este tipo de derecho. Un acto de discrimen por edad, raza, color, sexo, origen social o nacional, ideas poli-*214ticas o religiosas, es un acto contra la sociedad al igual que contra el individuo. Mediante la Ley Núm. 100, supra, la Asamblea Legislativa actuó afirmativamente para prohibir y penalizar el discrimen en el empleo. La mera violación del derecho es de por sí un daño compensable.
Para asegurar que estos derechos fundamentales fueran escrupulosamente respetados, la legislatura impuso respon-sabilidad civil por la mera violación del interés protegido, aun en ausencia de prueba de daños por parte de la persona afectada. El método para poner en vigor esta legislación ha sido utilizado en Estados Unidos para proteger los derechos civiles. Carey v. Piphus, 435 U.S. 247 (1978); Tatum v. Houser, 642 F.2d 253 (8vo Cir. 1981); Dillon v. Pulaski Cty. Special Sch. Dist., 468 F. Supp. 54 (D. Ark. 1978).
Este es, precisamente, el esquema de responsabilidad civil de la Ley Núm. 100, supra. Cuando “no se pudieren determinar daños pecuniarios” o, dicho de otra manera, cuando no sea posible calcular y compensar en dinero la pérdida o daño (material y/o moral) que la privación del derecho haya causado al reclamante, bien porque éste no presentó prueba de su existencia o porque la presentada no puso al tribunal en condiciones de cuantificar su magnitud, éste podrá, a su discreción, conceder de cien (100) a mil (1,000) dólares de compensación.
Esto no impide que, de establecerse solamente la existen-cia de daños morales se le compensen a la víctima de confor-midad con el primer inciso, esto es, el “doble del importe de los daños que el acto haya causado . . . ”. 29 L.P.R.A. see. 146(a)(1). Después de todo, el daño moral, como antes expre-sáramos, también es susceptible de apreciación pecuniaria. Martorell, op. cit, págs. 57-66.
*215A la luz de los propósitos que persiguió el legislador al aprobar las leyes contra discrimen en el empleo que hoy in-terpretamos, y con el ánimo de darle completa efectividad a sus disposiciones, resolvemos que tanto bajo la Ley Núm. 100, supra, que prohíbe el discrimen en el empleo, como bajo la ley de protección a las madres obreras, Ley Núm. 3, supra, y la Ley Núm. 69, supra, procede el resarcimiento de daños y angustias mentales.
Se devolverá el caso al tribunal de instancia para procedi-mientos ulteriores conformes con lo aquí dispuesto.
El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se unen los Jueces Asociados Señores Re-bollo López y Ortiz.
—O—

(1) Véase Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 508 esc. 10 (1985).


(2) Después de su aprobación, la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) fue enmendada para ampliar su alcance y prohibir el discrimen por sexo, Ley Núm. 50 de 30 de mayo de 1972, y por origen social o nacional, Ley Núm. 67 de 3 de junio de 1983.


(3) “(a) En Puerto Rico no se negará a persona alguna acceso, servicio e igual tratamiento en los sitios y negocios públicos y en los medios de transporte por cuestiones políticas, religiosas, de raza o color o por cualquiera otra razón no aplicable a todas las personas en general.
“(b) Será ilegal la publicación, circulación o distribución de toda orden, aviso o anuncio tendiente a impedir, prohibir o desalentar el patrocinio de, o la concurrencia a los sitios y negocios públicos y los medios de transporte, por cues-tiones políticas, religiosas, o de raza o color.
“(c) Ninguna persona que posea el derecho de vender, arrendar o subarren-dar una vivienda, podrá negarse a conceder una opción de venta, a vender, arren-*201dar o subarrendar dicha vivienda a cualquier otra persona o grupo de personas por cuestiones políticas, religiosas, o de raza o color.
“(d) Será ilegal la publicación o circulación de anuncios, avisos o cuales-quiera otras formas de difusión, estableciendo limitaciones o requisitos en cuanto a afiliación política, ideas religiosas, o en cuanto a raza o color, como condición para la adquisición de viviendas, o para la concesión de préstamos para la cons-trucción de viviendas.
“(e) Ninguna persona natural o jurídica que se dedique a conceder prés-tamos para la construcción de viviendas podrá negarse a prestar dicho servicio a cualquier otra persona o grupo de personas por cuestiones políticas, religiosas, o de raza o color.” 1 L.P.R.A. sec. 13.


(4) La Ley Núm. 125 de 13 de julio de 1960 añadió, entre otras cosas, los siguientes dos (2) párrafos al Art. 2:
“Cualquier persona perjudicada por la infracción de las sees. 13 a 19 de este título podrá instar ante el tribunal competente la correspondiente acción civil por los daños y perjuicios que tal infracción le cause.
“De prosperar el recurso, el tribunal impondrá en adición a la indemnización que corresponda por los daños y perjuicios causados, el pago de otra idemniza-ción adicional, por concepto de daños punitivos.” 1 L.P.R.A. sec. 14.


(5) En dicha ocasión se indicó, en referencia a la Ley Núm. 100, supra, que recientemente se había aprobado una “ley completa” que reglamentaba todo lo referente al discrimen en el empleo.


(6) “Any employer who violates the provisions of section 206 or section 207 of this title shall be liable to the employee or employees affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional equal amount as liquidated damages.” 29 U.S.C. sec. 216(b).


(7) El Tribunal de Estados Unidos para el Distrito de Puerto Rico, en el caso Wildman v. Lerner Stores Corp., 582 F. Supp. 80 (D.P.R. 1984), resolvió que no son compensables los daños y angustias mentales a la luz de las disposiciones de la Ley Núm. 100, supra, apoyándose en los mismos fundamentos por los cuales se limitan los remedios disponibles bajo el Age Discrimination in Employment Act (A.D.E.A.), 29 U.S.C. sees. 621-634. El tribunal federal concluyó que la Ley Núm. 100, supra, creó una causa de acción donde no existía una compensación *205por daños morales y que el legislador había querido limitar los remedios así con-cedidos.
Desafortunadamente, al momento de emitir esta decisión, el Tribunal de Distrito no contaba con una interpretación de este Tribunal sobre esta controver-sia de derecho estatal.


(8) Véanse: Gray v. Serruto Builders, Inc., 265 A.2d 404 (N.J. 1970); Zahorian v. Russell Fitt Real Estate Agency, 301 A.2d 754 (N.J. 1973); Din, Din on Civil Rights v. Slumber, Inc., 398 A.2d 1345 (N.J. 1979); Williams v. Joyce, 479 P.2d 513 (Or. App. 1971); School District No. 1, Multnomah County v. Nilsen, 534 P.2d 1135 (Or. 1975); Massachusetts Com’n Against Discrim, v. Franzaroli, 256 N.E.2d 311 (Mass. 1970); Bournewood Hosp. v. Mass. Comm. Against Discrim., 358 N.E.2d 235 (Mass. 1976); Anderson v. Pantages Theater Co., 194 P. 813 (Wash. 1921); Humburd v. Crawford, 105 N.W. 330 (Iowa 1905); Loomis Electronics Protection, Inc. v. Schaefer, 549 P.2d 1341 (Alaska 1976); Board of Educ. v. State Div. of Human Rights, 486 N.Y.S.2d 469 (A.D. 3 Dept. 1985); New York State Dept. of Corr Serv. v. McCall, 486 N.Y.S.2d 443 (A.D. 3 Dept. 1985); Chance v. Franks Beauty Salon, 316 N.Y.S.2d 236 (A.D. 3 Dept. 1970).


(9) Como el texto de la disposición que establece responsabilidad civil es el mismo para la Ley Núm. 100, supra, la Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. sees. 467-474), y la Ley Núm. 69 de 6 de julio de 1986 (29 L.P.R.A. sees. 1321-1341), y siendo análogas en sus propósitos, es lógico que la interpretación que hoy hagamos sea aplicable a las tres (3) leyes.